        Case 2:19-cv-02019-KJM-JDP Document 134 Filed 05/30/21 Page 1 of 4

POULSEN LAW P.C.
Aida Poulsen, Esq., SBN 333117
282 11th Avenue, Suite 2612
New York, NY 10001
Telephone: (646) 776-5999

ATTORNEYS FOR PROPOSED DEFENDANT-APPELLANT:
THE CHEMICAL TOXIN WORKING GROUP INC.
DBA HEALTHY LIVING FOUNDATION INC.
(“HEALTHY LIVING FOUNDATION” OR “HLF”)



                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF CALIFORNIA

  CALIFORNIA CHAMBER OF COMMERCE,

          PLAINTIFF,
                                           Civil Action No. 2:19-cv-02019-KJM-EFB
  vs.

  ROB BONTA, IN HIS OFFICIAL CAPACITY
  AS ATTORNEY GENERAL OF THE STATE         MOTION TO CLARIFY COURT ORDER
  OF CALIFORNIA (“AG”),                    AND RULE ON AMENDED MOTION
                                           FOR LEAVE TO APPEAL AND
          DEFENDANT,
                                           RENEWED NOTICE OF APPEAL
  and

  COUNCIL FOR EDUCATION AND
  RESEARCH ON TOXICS (“CERT”),

          DEFENDANT-INTERVENOR




             HLF'S MOTION TO CLARIFY COURT ORDER         2:19-cv-02019-KJM-EFB
      Case 2:19-cv-02019-KJM-JDP Document 134 Filed 05/30/21 Page 2 of 4

MOTION TO CLARIFY COURT ORDER AND RULE ON AMENDED MOTION FOR LEAVE
TO APPEAL AND RENEWED NOTICE OF APPEAL


     On May 20, 2021, HLF moved ex parte to intervene and for leave to appeal and renew notice of

appeal. [Doc 128]. The court denied HLF’s ex parte application, but did not rule on the motion for leave

to renew notice of appeal and the renewed notice of appeal [Doc 133]. HLF remains in limbo as to the

status of its two notices of appeal. HLF moves this Court to clarify its order in regards to those parts of

the motion to intervene and to rule on its motion for leave to appeal, renew notice of appeal and the notice

of appeal attached to it.

     Respectfully submitted,



       DATED:        May 30, 2021

                                                           /s/ Aida Poulsen

                                                        POULSEN LAW P.C.
                                                        Aida Poulsen, Esq., SBN 333117
                                                        282 11th Avenue, Suite 2612
                                                        New York, NY 10001
                                                        Telephone: (646) 776-5999
                                                        ap@poulsenlaw.org
                                              Attorneys for Proposed Appellant-Intervenor-Defendant:
                            The Chemical Toxin Working Group Inc. dba Healthy Living Foundation Inc




               HLF'S MOTION TO CLARIFY COURT ORDER                     2:19-cv-02019-KJM-EFB
      Case 2:19-cv-02019-KJM-JDP Document 134 Filed 05/30/21 Page 3 of 4




                                   CERTIFICATE OF SERVICE

       I hereby certify that on May 30, 2021, I caused the foregoing document, described as NOTICE

OF MOTION; EX PARTE APPLICATION AND REQUEST FOR EXPEDITED HEARING OF

PROPOSED DEFENDANT-APPELLANT HEALTHY LIVING FOUNDATION’S MOTION TO

JOIN OR INTERVENE, FILE AMENDED MOTION FOR LEAVE TO APPEAL, AND FILE

RENEWED NOTICE OF APPEAL; MEMORANDUM OF POINTS AND AUTHORITIES;

DECLARATION OF AIDA POULSEN; NOTICE OF APPEAL to be electronically filed with the

Court’s CM/ECF filing system, which will send a Notice of Electronic Filing to all parties of record who

are registered with CM/ECF:




                                       Trenton H. Norris, Esq.
                                             Sarah Esmaili, Esq.
                                           S. Zachary Fayne, Esq.
                                           David M. Barnes, Esq.
                                   Arnold & Porter Kaye Scholer LLP
                                   Three Embarcadero Center, 10th Flr.
                                     San Francisco, CA 94111-4024
                                                 (Plaintiff)
                                        Telephone: (415) 471-3100
                                  email: trent.norris@arnolderporter.com

                                 Harrison Pollak, Deputy Attorney General
                                  Joshua Purtle, Deputy Attorney General
                                             Laura Zuckerman
                                       Office of the Attorney General
                                          1515 Clay St., 20th Flr.
                                            Oakland, CA 94612
                                        Telephone: (510) 879-0187
                                    emails: harrison.pollak@doj.ca.gov
                                         joshua.purtle@doj.ca.gov
                                       laura.zuckerman@doj.ca.gov
                                                (Defendant)

                                           Raphael Metzger, Esq.
                                            Scott P. Brust, Esq.
                                                     1
Case 2:19-cv-02019-KJM-JDP Document 134 Filed 05/30/21 Page 4 of 4

                                Metzger Law Group, APLC
                 555 E. Ocean Blvd., Suite 800, Long Beach, CA 90802
                           Telephone number(s): (562) 437-4499
                Email(s): rmetzger@toxictorts.com; sbrust@toxictorts.com
                                  (Intervenor-Defendant)




Executed on May 30, 2021.

                                  /s/ Aida Poulsen
                                  Aida Poulsen, Declarant




                                           2
